DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 03/23/2022 has been fully considered. Applicant’s amendment to claim 18 overcomes the rejection under 35 U.S.C. 112. Applicant’s amendments to claim 1 and the accompanying arguments, with respect to the signal lines, the plating electrodes, the first through holes, and the binding electrodes all being arranged in a display area of the substrate have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2020/0091273).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122) in view of Lee et al. (US 2020/0091273).
In reference to claim 1, Lee (US 2018/0110122), hereafter “Lee,” discloses a display substrate, with reference to Figure 10, comprising:
a flexible substrate 100, paragraph 63; 
a plurality of signal lines M3, 310 located at one side of the substrate;
a plurality of electrodes, M1, located at one side of the signal lines toward the flexible substrate, wherein an orthographic projection of each of the plating electrodes on the flexible substrate overlaps with a part of orthographic projection of a corresponding signal line on the flexible substrate and the plating electrodes are electrically connected to the corresponding signal line at an overlapping position respectively, paragraph 111; 
a plurality of first through holes 510, wherein an orthographic projection of the first through holes on the flexible substrate overlaps with the orthographic projection of the plating electrodes on the flexible substrate and the first through holes penetrate the flexible substrate and expose the plating electrodes, and the first through roles are filled with a conductive material inside; and
 a plurality of binding electrodes M2, 410 located at one side of the flexible substrate away from the signal lines, wherein an orthographic projection of the binding electrodes on the flexible substrate overlaps with the orthographic projection of the first through hole on the flexible substrate, and the binding electrodes are electrically connected to a corresponding plating electrode through a conductive material in a corresponding first through hole respectively, paragraph 109,
wherein the signal lines are arranged in a display area of the display substrate, paragraph 66.
Regarding the electrodes being ‘plating electrodes,’ plating is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the metal layer M1 of Lee is capable of having the conductive material in the through holes formed by plating.
Lee does not disclose the plating electrodes, the first through holes, and the binding electrodes are all arranged in a display area of the display substrate.
Lee et al. (US 2020/0091273), hereafter “Lee 2020,” discloses a display device including teaching a through substrate interconnection OH, FL in Figure 7, in a display area of the display substrate, paragraph 62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the plating electrodes, the first through holes, and the binding electrodes to be all arranged in a display area of the display substrate. One would have been motivated to do so in order to form a display with a minimized bezel area by moving through substrate interconnections from a separately allocated area outside the display area, paragraph 63.
In reference to claim 2, Lee discloses the signal lines comprise a plurality of gate lines GW2; and the plating electrodes comprise a plurality of gate line plating electrodes in one-to-one correspondence to the gate lines, wherein the gate line plating electrodes correspond to ends of corresponding gate lines, the plurality of gate line plating electrodes are arranged in sequence in a first direction which is parallel with a surface where the gate lines are located and perpendicular to an extension direction of the gate lines, Figure 1A, and paragraphs 99 and 105 ; wherein the display substrate comprises a first gate insulating layer I2 located between a layer M3 where the gate lines are located and a layer M1 where the gate line plating electrodes are located; and the gate line plating electrodes are electrically connected to the gate lines by penetrating second through holes of the first gate insulating layer, Figure 10.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122) in view of Lee et al. (US 2020/0091273) as applied to claim 1 above and further in view of Kwon et al. (US 2019/0131377).
In reference to claim 4, Lee does not disclose the signal lines further comprise a plurality of data lines located at one side of the gate lines away from the flexible substrate; and the plating electrodes further comprise a plurality of data line plating electrodes in one-to-one correspondence to the data lines, wherein the data line plating electrodes correspond to ends of corresponding data lines, the plurality of data line plating electrodes are arranged in sequence in a second direction which is parallel with a surface where the data lines are located and perpendicular to an extension direction of the data lines.
Kwon et al. (US 2019/0131377), hereafter “Kwon,” discloses a display device including teaching signal lines further comprise a plurality of data lines, DL in Figure 1, located at one side of the gate lines GL away from the flexible substrate; and the plating electrodes further comprise a plurality of data line plating electrodes 631 in one-to-one correspondence to the data lines, wherein the data line plating electrodes correspond to ends of corresponding data lines, the plurality of data line plating electrodes are arranged in sequence in a second direction which is parallel with a surface where the data lines are located and perpendicular to an extension direction of the data lines, paragraphs 38 and 41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the signal lines to further comprise a plurality of data lines located at one side of the gate lines away from the flexible substrate; and the plating electrodes to further comprise a plurality of data line plating electrodes in one-to-one correspondence to the data lines, wherein the data line plating electrodes correspond to ends of corresponding data lines, the plurality of data line plating electrodes are arranged in sequence in a second direction which is parallel with a surface where the data lines are located and perpendicular to an extension direction of the data lines.
One would have been motivated to do so in order to connect the data lines to an external circuit on a side opposite to an encapsulation, paragraph 41 and Figure 2, see also paragraph 112 of Lee.
In reference to claim 16, Lee does not disclose a buffer layer is formed between the flexible substrate and the plurality of plating electrodes, and the first through holes further penetrate the buffer layer.
Kwon teaches a buffer layer, 110 in Figure 2 is formed between layer 700 and the plurality of plating electrodes 630, and the first through holes 111 further penetrate the buffer layer, paragraph 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a buffer layer to be formed between the flexible substrate and the plurality of plating electrodes, and the first through holes further penetrate the buffer layer. One would have been motivated to do so in order to provide a buffer layer to enhance a water vapor transmission rate, paragraph 100.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122) in view of Lee et al. (US 2020/0091273) and Kwon et al. (US 2019/0131377) as applied to claim 4 above and further in view of Lee et al. (US 2018/0197885).
In reference to claim 5, Kwon discloses the gate line plating electrodes 630 and the data line plating electrodes 631 are located on a same layer, paragraphs 43 and 44; 
Lee in view of Kwon is silent regarding the display substrate further comprising data line connecting electrodes located between a layer where the data lines are located and a layer where the data line plating electrodes are located; and the data lines are electrically connected to the data line plating electrodes through the data line connecting electrodes.
Lee et al. (US 2018/0197885), hereafter “Lee et al.” discloses a display device including teaching data line connecting electrodes, 651 in Figure 6E, located between a layer where the data lines 670 are located and a layer where the data line plating electrodes 631 are located; and the data lines are electrically connected to the data line plating electrodes through the data line connecting electrodes, paragraph 75. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display substrate to further comprise data line connecting electrodes located between a layer where the data lines are located and a layer where the data line plating electrodes are located; and the data lines to be electrically connected to the data line plating electrodes through the data line connecting electrodes.
One would have been motivated to do so in order to make electrical connections between the device and external circuitry. 

Allowable Subject Matter
Claims 7-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising first data line connecting electrodes, and second data line connecting electrodes located at one side of the first data line connecting electrodes toward the data lines; in combination with the other recited limitations in the respective base claims.
Claims 8-14 and 18 depend on claim 7 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897